DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06 September 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13 recite “a first counterweight device” and “a second counterweight device”.  It is unclear whether these counterweight devices are the same or different from independent claims 1 and 9, respectively, reciting “one or more counterweight devices”.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0278996 to PARK et al. (“PARK”).
Regarding claims 1, 8-9, and 15-19, PARK discloses a laundry apparatus (1) comprising: 
an exterior housing (cabinet 10);
a tub (tub 20) defining a fluid containment envelope;
one or more tub mounts rigidly mounting the tub to the exterior housing (inherent/implicit since a tub requires support within the housing);
a drum (drum 30) positioned within the fluid containment envelope of the tub and rotatable relative to the tub about a primary rotation axis, the drum comprising a laundry-receiving portion for receiving one or more articles of laundry (note laundry input opening 32a);
a control unit (controller 80);
a motor (motor 40) coupled to the tub, wherein the motor is communicatively coupled to the control unit and operatively coupled to the drum to cause rotation of the drum, wherein the motor is isolated from fluid within the fluid containment envelope (see, e.g., operation of rotating drum via controller in ¶ [0092], manifestly requiring the motor communicatively coupled to the control unit; note also fluidly-isolated motor in Fig. 1);
one or more load imbalance sensors (vibration sensors 21,22,23) communicatively coupled to the control unit and configured to output a load imbalance signal to the control unit, the load imbalance signal being indicative of a load imbalance within the drum (see, e.g., ¶ [0051]-[0053]); and
a dynamic balancing assembly (balancer housing 112) communicatively coupled to the control unit, the dynamic balancing assembly comprising one or more counterweight devices (balancing modules 113) configured to be orbited about the primary rotation axis to counteract a detected load imbalance in the drum (see, e.g., ¶ [0051]-[0053]),
wherein the tub is unsupported by any displaceable suspension members extending between the tub and the exterior housing (no displaceable suspension members are disclosed in PARK, and therefore, the negative recitation as claimed reads on the express teachings of PARK of a tub unsupported by any displaceable suspension members),
further comprising a main bearing assembly fixedly attached to the tub and operatively connected to the drum providing radial and axial support to the drum (note bearing assembly 70 between drum shaft 42 and rear wall in Fig. 1 of PARK),
the exterior housing comprising an opening (inlet 11) and a door (door 12) hingedly coupled to the opening; 
a method of balancing a laundry apparatus comprising:
rotating a drum positioned within a fluid containment envelope of a tub with a motor about a primary rotation axis, the motor being positioned within a motor receiving envelope that isolates the motor from a fluid within the fluid containment envelope, wherein tub is rigidly mounted to an exterior housing by one or more tub mounts (see above; also note rotating of drum in ¶ [0050],[0055]-[0056], and step 500 in Fig. 9A); note the bracket mounted between the motor and drum rear wall or the cabinet read on a motor receiving envelope);
detecting, with a control unit, a load imbalance signal output by one or more load imbalance sensors, wherein the load imbalance signal is indicative of a load imbalance within the drum (see above, ¶ [0051]-[0053], and steps 502-505); and
controlling a dynamic balancing assembly coupled to the drum and positioned within the fluid containment envelope, the dynamic balancing assembly comprising an orbital balancing passage arranged concentrically around the motor, a first counterweight device positioned within the orbital balancing passage, and a second counterweight device positioned within the orbital balancing passage (see above, ¶ [0052]-[0053], and steps 506-508), to:
controllably move the first counterweight device positioned within the orbital balancing passage to adjust an angular position of the first counterweight device around the primary rotation axis to counteract a detected load imbalance in the drum (see above, ¶ [0066], and step 508); and
controllably move the second counterweight device positioned within the orbital balancing passage with the control unit to adjust an angular position of the second counterweight device around the primary rotation axis to counteract the detected load imbalance in the drum (see above, ¶ [0066], and step 508),
wherein the load imbalance signal is indicative of an angular position of a load within the drum and a magnitude of the load imbalance within the drum (the sensors of PARK are same as used by Applicant, and deemed to sense same signals),
further comprising monitoring the drum with the one or more load imbalance sensors continuously during acceleration from a satellite speed to a maximum water extraction speed (see ¶ [0092], [0103], and operation during spin cycle including max extraction speed),
wherein the first counterweight device and the second counterweight device each comprise a driving motor (drive unit 121) communicatively coupled to the control unit cause a respective counterweight device to travel along the orbital balancing passage (see, e.g., ¶ [0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of US 3,080,059 to SCOTT et al. (“SCOTT”) or US 2012/0242205 to DEL POS et al. (“DEL POS”).
Regarding claims 1 and 9, PARK, supra, discloses the claimed invention and Examiner’s primary position is that PARK implicitly/inherently teaches tub mounts and teaches the negative limitation including no tub supports using displaceable suspension members between the tub and exterior housing.  Even if assuming, arguendo, that PARK did not teach one or more tub mounts or the tub unsupported by displaceable suspension members, such configurations are known in the art.  For instance, SCOTT (in Figs. 1-2 and associated text) teaches using rigid tub mounts (20,22,26) between a tub and exterior housing.  DEL POS (in Fig. 5 and associated text) similarly teaches use of such rigid tub mounts (505).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the laundry apparatus of PARK with rigid tub mounts without displaceable suspension members, such as those taught in SCOTT or DEL POS, to yield the same and predictable results of rigidly mounting a tub in an external housing/cabinet.
Regarding claims 2, 4, 11, and 20, the position is taken that the rigid tub mounts of SCOTT or DEL POS would result in basically no displacement and win the claimed displacement of 6 mm or less (see SCOTT at paragraph bridging cols. 4-5 describing the rigid configuration capable of moving 0.010 inches, which is well under 6 mm).  Even if assuming, arguendo, that SCOTT or DEL POS did not teach such range, the position is taken that it would have been within the general knowledge and skill of one having ordinary skill in the art to select the materials and configurations to produce such rigidity range given the desirability of a rigid structure taught in SCOTT and DEL POS.
Regarding claims 3 and 10, SCOTT and DEL POS (above) teach plural tub mounts.
Regarding claims 5 and 12, DEL POS teaches using elastomeric motor mounts 1210/1315, springs 1320, or vibration isolators in the form of elastically coupling of the rigid brackets (see, e.g., ¶ [0015]).
Claim(s) 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK alone or in view of SCOTT or DEL POS as applied to claims 1 and 9 above, and further in view of EP 0997568 A1 to MIELE & CIE. GMBH & CO. (“MIELE”; cited by Applicant; machine translation provided by Examiner).
PARK alone or in view of SCOTT or DEL POS, supra, disclose the claimed invention including a dynamic balancing assembly with an orbital balancing passage and plural counterweight devices as claimed.  PARK discloses the orbital balancing passage arranged concentrically around the drum but not around the motor.  However, MIELE teaches that it is old and known in the art to provide a balancing ring around the drum and/or the motor to compensate unbalance (see Fig. 1 and associated text).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the orbital balancing passage of PARK concentrically around the motor, as taught in MIELE, to yield the same and predictable results of balancing a washing machine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711